DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eo et al (hereinafter, Eo) (US 6,972,628 B2).
Regarding claim 7, Eo (Fig. 3) discloses a power amplifier circuit comprising: an amplifier transistor (FET 150) configured to amplify an input signal and output an amplified signal, wherein the input signal is supplied to a gate of the amplifier transistor and the amplified signal is output from a drain of the amplifier transistor (150); a bias circuit (see elements 130 & 140) configured to supply a bias current or a bias voltage to the gate of the amplifier transistor (150), the bias circuit comprising: a voltage generation circuit  (e.g. transistor T1, R1 & R2) configured to generate a first direct-current (DC) voltage, a second transistor (e.g. T2), wherein a second DC voltage is supplied to a gate of the second transistor (T2), and a signal supply circuit  (e.g. capacitor C1) disposed between the gate of the amplifier transistor (15)  and the gate of the second transistor, (T2) the signal supply circuit being configured to supply the input signal to the gate of the second transistor (T2); a first resistance element (e.g. resistor R8) connected in series between the gate of the amplifier transistor and the bias circuit; and a second resistance element (e.g. resistor R3), wherein the bias current or the bias voltage is supplied to the gate of the amplifier transistor from a source of the second transistor (T2) via the first resistance element (R8), wherein the voltage generation circuit comprises a fourth transistor (T1), wherein a gate of the fourth transistor is connected to a drain of the fourth transistor (as can be seen from Fig. 3), wherein the first DC voltage is output from the collector or the drain of the fourth transistor (T1), and wherein the second resistance element (R3) is connected between the gate of the fourth transistor (T1)and the base or the gate of the second transistor (T2).

Allowable Subject Matter

Claims 1-3 & 5-6 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3 & 5-6  are allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of "the voltage generation circuit comprises a fourth transistor and a fifth transistor, wherein an emitter or a source of the fourth transistor is connected to a collector or a drain of the fifth transistor, wherein a base or a gate of the fourth transistor is connected to a collector or a drain of the fourth transistor, wherein the first DC voltage is output from the collector or the drain of the fourth transistor, wherein a base or a gate of the fifth transistor is connected to the collector or the drain of the fifth transistor, and wherein an emitter or a source of the fifth transistor is grounded" structurally and functionally interconnected with other limitation in the manner as cited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claims 1-3 & 5-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843